Citation Nr: 0719850	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-05 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a sciatic condition 
of both legs as secondary to spondylosis with 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to June 
1967.

Service connection for a back condition was denied by the 
Hartford, Connecticut, Department of Veterans (VA) Regional 
Office (RO) in October 1967.  The veteran did not submit a 
timely notice of disagreement with this decision.

In a July 2003 rating decision, the RO denied claims for 
service connection for a sciatic condition of both legs.  The 
RO also declined to reopen the veteran's claim for service 
connection for a back condition, as the evidence submitted 
was not new and material.

In a May 2004 rating decision the RO continued the denial of 
the veteran's claim for service connection for a back 
condition as the evidence submitted was not new and material.  
The May 2004 rating decision also confirmed and continued the 
previous denial of service connection for a sciatic condition 
of both legs as secondary to spondylolysis with 
spondylolisthesis and continued the denial of the veteran's 
claim for nonservice-connected pension benefits.

The veteran has not submitted a notice of disagreement with 
the denial of non-service-connected pension benefits.  This 
issue is therefore not before the Board.


FINDINGS OF FACT

1.  In a final October 1967 rating decision, the RO denied 
entitlement to service connection for a back condition; this 
decision is final.

2.  Evidence received since the October 1967 rating decision 
and within one year of the July 2003 rating decision raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a back condition.

3.  There is not clear and unmistakable evidence that a low 
back condition pre-existed service and was not aggravated in 
active service, and the evidence links an in-service incident 
to current low back and sciatic leg condition. 

4.  A current back condition was the result of an in-service 
incident.


CONCLUSIONS OF LAW

1.  The October 1967 decision, which denied entitlement to 
service connection for a back condition, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the October 1967 and with one 
year of a July 2003 rating decision denying service 
connection for a low back disability, is new and material.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  A back condition was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  A sciatic condition of both legs is proximately due to, 
or the result of, a service-connected disability.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  Because the Board is granting a favorable 
decision for all issues on appeal, no further assistance is 
needed to substantiate this appeal.  

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

When a disease or injury for which service connection has not 
been granted is aggravated by a service-connected condition, 
the veteran shall be compensated for the disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
VA has amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen.  71 Fed. Reg. 52744-52747 
(Sept. 7, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.

An October 1967 rating decision denied service connection for 
aggravation of a back condition on the basis that the 
disability pre-existed service and there was no evidence of a 
permanent increase in the basic pathology of the veteran's 
back condition that was attributable to service.  The veteran 
did not appeal the October 1967 rating decision, and it is 
final.  38 U.S.C.A. § 7105.

The July 2003 decision was based on a finding that new and 
material evidence had not been submitted to reopen the claim 
for service connection.

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108.  If 
new and material evidence is received prior to expiration of 
the appeal period, will be considered as having been filed in 
connection with the claim that was pending at the beginning 
of the appeal period.

The appellant filed an application to reopen her claim for 
service connection for a back disability in March 2003.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, supra.

Evidence received since the October 1967 rating decision 
includes the veteran's April 2003 and October 2003 
statements.  In these statements, the veteran acknowledged 
that she injuring her back in an October 1964 motor vehicle 
accident.  She stated that she did not have any more problems 
until an in-service incident in March 1967 where she injured 
her back.

This testimony pertains to the previously unestablished 
element of whether there was a pre-existing disability and 
whether a pre-existing disability was aggravated in service.  
New and material evidence has been submitted and the 1967 
claim for service connection for a back condition is 
reopened.  Because this evidence was received during the 
appeal period after the July 2003 rating decision, that 
decision is not considered final.  Muehl v. West, 13 Vet App 
159 (1999).

The issue of entitlement to service connection for a back 
condition is reviewed on a de novo basis.  

II.  Entitlement to service connection for a back condition.

Factual Background

In the veteran's April 1966 induction examination, it was 
noted that she had injured her back in a car accident in May 
1964.  On examination, her spine had normal functioning, and 
a back disability was not reported.

In May 1967, the veteran presented with back pain.  The 
diagnosis was spondylolysis.  

In a Medical Board Report in May 1967, it was noted that the 
history on admission and review of the health records 
revealed that the veteran was in an automobile accident 
approximately 4 years prior to admission.  Subsequent to 
this, she experienced intermittent low back pain that was 
treated with muscle relaxants.  Several months ago during 
Corpschool, she had experienced radiation of pain again into 
the anterior and lateral thighs with low back pain.  The pain 
continued and she noticed increased difficulty with low back 
pain that was aggravated by sitting and walking.  She was 
admitted for hospital treatment about two weeks ago.  
Admitting X-rays demonstrated bilateral spondylolisthesis of 
L5/S1 vertebrae which was probably a first degree 
spondylolisthesis.  

The veteran was placed on bed rest, which improved her 
symptoms.  She eventually was asymptomatic in the low back 
and was rehabilitated and ambulated in a lumbosacral corset.  
At the time of the Medical Board Report, she was fully 
ambulatory complaining of only minor discomfort in her low 
back.  The Medical Board concluded that the veteran did not 
meet the minimum standards for enlistment or induction, was 
unfit for further Naval service by reason of physical 
disability, and that the physical disability was neither 
incurred in nor aggravated by a period of active military 
service.  The Medical Board recommended that the veteran be 
discharged.

In July 1967, R.B. Boyd, M.D. reported that the veteran had 
been treated from June to December 1964, for pain in the neck 
and back over the lumbosacral spine with associated spasm.  
Straight leg raising and forward bending was limited.  The 
diagnosis was acute traumatic strain of the right side of the 
neck and lumbosacral spine.

In July 1995, the veteran presented with complaints of pain 
in her lower back that began six months ago.  There was no 
apparent reason for the onset, but it was reported that she 
had a history of "low back disorder stemming back to 1967 
including spondylolisthesis."  In a letter dated in July 
1995, Dr. Mazzara noted that the veteran reported low back 
problems since March 1967 when her desk chair was thrown 
backwards and she hit the floor.

Also in July 1995, the veteran underwent an MRI of her lumbar 
spine.  The study demonstrated abnormality at the L4-5 and 
L5-S1 levels.

In March 2001, the veteran presented to the Orthopedic 
Associates of Hartford for evaluation of pain in her back 
following a work injury in February 2001 when she slipped on 
snow and ice.  The veteran reported prior problems with 
spondylolisthesis and the treating chiropractor, Dr. Becker, 
noted that she had been treated 5 years earlier for back 
pain.  An X-ray from August 2000 revealed grade II 
spondylolisthesis.  Dr. Becker concluded that the veteran had 
leg pain more so than back pain as a result of an aggravation 
of spondylolisthesis.

In April 2001, the veteran underwent an MRI of her lumbar 
spine.  The radiologist concluded that the veteran had Grade 
1 spondylolthesis of L5 on S1 with uncovering of the disc.  
He stated that the etiology of the listhesis was not apparent 
on this study.

In December 2001, Dr. Daly stated that after reviewing the 
veteran's MRI's of her lumbar spine from July 1995 and April 
2001, there had clearly been an increase in the amount of 
protrusion.

In an April 2003 letter, Dr. Becker stated that the veteran 
had sciatic pain down her legs as a result of her back 
condition.  She was currently on a combination of Neurontin 
and Topamax for treatment of her sciatica.  He concluded that 
the veteran being thrown in a desk/chair while attending 
Hospitalcorps school in March 1967 was a substantial 
contributing cause of her disc herniation and sciatica.  It 
was not a congenital condition.

The veteran has reported that Dr. Becker reviewed her service 
medical records.

The veteran received additional private treatment in May and 
June 2005.

Analysis

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

The veteran's entrance examination noted a previous back 
injury from a motor vehicle accident.  However, on 
examination in April 1966, the veteran's spine had normal 
functioning.  The veteran did not present with complaints of 
low back pain until over a year later in May 1967.  Since a 
back disability was not noted on the examination when she was 
accepted into service, the presumption of soundness applies.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  

While there is some evidence of pre-existing back injury, the 
evidence is not clear and unmistakable that the back 
condition noted in service pre-existed service or that there 
was no aggravation.  The veteran reported that the pre-
service back injury resolved prior to service and her low 
back had normal functioning at his entry into service.  

A back disability was not identified until approximately 
eight months after entering service, after an injury reported 
by the veteran.  Dr, Boyd's statement weighs a against 
finding a pre-existing back disability, insofar as it 
described the pre-service back disability as "acute" and 
that treatment had ceased more than a year and a half prior 
to service.  While the Medical Board apparently concluded 
that the disability pre-existed service, the diagnosed 
condition, spondylolisthesis, prior to service.  The vague 
history of occasional back pain might support a finding of 
pre-existence, but it is unclear whether these episodes 
occurred between December 1964, when the veteran ceased 
treatment and September 1966, when she entered service.  The 
evidence is not, therefore, clear and unmistakable that the 
disability pre-existed service and was not aggravated.

Since the presumption of soundness is not rebutted, the claim 
is treated as a simple claim for service connection.  Wagner 
v. Principi, at 1096. 

With regard to the elements of service connection, there was 
an in-service incident as the veteran's service medical 
records demonstrate that in May 1967, the veteran was found 
to have spondylolisthesis after presenting with low back 
pain.
 
All recent examiners have found a current back disability; 
therefore, this element of service connection is established.  

The remaining question is whether the current disability can 
be linked to disease or injury in service.  

Dr. Becker's April 2003 letter is the only competent opinion 
on this question.  His opinion is in favor of a link between 
an injury in service and the current disability.  The opinion 
was reportedly a product of a review of service medical 
records, and he had an accurate history before him.  As the 
only competent opinion links the current back disability to 
service, the evidence is in favor of the grant of service 
connection.  Accordingly, the appeal is allowed.  38 U.S.C.A. 
§ 5107(b).

III.  Entitlement to service connection for a sciatic 
condition of both legs as secondary to spondylosis with 
spondylolisthesis.

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as she has been diagnosed 
with a sciatic condition of both legs.  

In this case, a grant of service connection based on direct 
causation for a sciatic condition of both legs condition is 
not claimed or warranted.  The veteran's service medical 
records are entirely negative for any manifestations of a 
sciatic condition of both legs, including complaints or 
findings thereof, and the veteran has not reported a leg 
conditions in service.  There is also no evidence of a direct 
relationship between the current a sciatic condition of both 
legs and service.

The veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra).

In his April 2003 letter, Dr. Becker stated that the veteran 
had sciatic pain down her legs as a result of her back 
condition.  There are no opinions against the conclusion that 
the veteran's sciatic leg condition was a result of the 
veteran's back injury which was incurred as a result of an 
incident in service.  The evidence is in favor of the grant 
of service connection for a sciatic condition of both legs as 
secondary to the veteran's back condition.    38 U.S.C.A. 
§ 5107(b).




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a back condition.

Entitlement to service connection for a back condition is 
granted.

Entitlement to service connection for a sciatic condition of 
both legs is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


